DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant canceled claims 1-42 in the Response to Restriction and Species Election Requirement, filed 09/21/2021, is acknowledged.

      Claims 2-23, 23-35 have been canceled previously.

3. Applicant’s election of Group III, claims 43-53, drawn to polynucleotides encoding C1s-specific antibodies and corresponding vectors/host cells and expressing an antibody in the Response to Restriction and Species Election Requirement, filed 09/21/2021, is acknowledged. 

4.  Applicant’s Miscellaneous Letter to Patent Office and Sequence Listing, filed 09/22/2021, has been entered and has placed this application in compliance with the Sequence Rules.

5. The Statement Filed Pursuant To The Duty of Disclosure Under 37 CFR 1.56, 1.97 and 1.98, filed 09/21/2021, is acknowledged.

    Applicant’s remarks in the Information Disclosure Statement / Transmittal Letter do not limit the information to the claims, drawings and specification, but rather relies upon the prosecution histories available from PAIR for these applications.

      Note that this submission is not compliant with 37 CFR 1.98 (a)(1).
      Note that applicant remarks that copies of certain references, information as well as the copies of the cited U.S. Patent applications have not been submitted.
      
      Applicant needs to provide copies of all information relied upon.
      See MPEP 609.04(a)(II)):

37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system.
      The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system.
     This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.

   The information disclosure statement filed 01/30/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
 EXAMINER'S AMENDMENT

6.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

7.  The title has been replaced with:
--  POLYNUCLEOTIDES ENCODING ANTI-C1S ANTIBODIES  -- .  

                                                  REASONS FOR ALLOWANCE

8. The following is an Examiner's Statement of Reasons for Allowance:  

     As indicated in priority USSN 15/563,904, now U.S. Patent No, 10,729,767 (1449),
    due to high polymorphism of antibodies, the anti-C1s antibodies encoded by the claimed polynucleotides defined by the SEQ ID NOS. are deemed structurally distinct on the primary and nucleic acid amino acid basis. 
     The prior art neither suggests or teaches the antibodies encoded claimed nucleic acids by the claimed SEQ ID NOS. having the exact chemical structure of the claim invention. 
      In turn, these particular anti-C1s antibodies encoded by the claimed polynucleotides defined by the claimed SEQ ID NOS. do not appear to known or taught in the prior art.     

       In turn, the claimed methods are deemed free of the prior art.

9.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    


/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
September 24, 2021